37 F.3d 1456
Rev. E.K. HALL, Sr.;  David Walker;  U.S. Donalson;  RichardHarris;  Willie Ates;  Rev. Wilson C. Roberson;NAACP Chapter of Cochran, BleckleyCounty, Plaintiffs-Appellants,v.Jackie HOLDER, Individually and in his official capacity asCounty Commissioner for Bleckley County, Georgia;  RobertJohnson, Individually and in his official capacity asSuperintendent of Elections for Bleckley County, Defendants-Appellees,Charles Killebrew, Individually and in his official capacityas Mayor of the City of Cochran;  Lonnie Barlow;  BenJessup;  C.C. Grooms;  Willie Basby;  Billy Ray Godfrey, andT.C. Greer, Individually and in their official capacities asAldermen of the City of Cochran;  William J. Lucas,Individually and in his official capacity as Superintendentof Elections for the City of Cochran;  Freddie White;  WayneRogers;  Wayne Tripp;  Sonja Curtis, and J. Larry Williams,Individually as in their official capacities as Members ofthe Bleckley County Board of Education, Defendants.
No. 91-8306.
United States Court of Appeals,Eleventh Circuit.
Nov. 10, 1994.

Christopher Coates, Milledgeville, GA, Laughlin McDonald, ACLU, Atlanta, GA, for appellants.
R. Napier Murphy, Martin Snow, Grant & Napier, John C. Daniel, III, Macon, GA, William Lonnie Barlow, Arnold & Barlow, Cochran, GA, for appellees.
Appeal from the United States District Court for the Middle District of Georgia (No. CIV85-242-2-MAC (WDO)), Wilbur D. Owens, Jr., Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before HATCHETT, Circuit Judge, FAY and GIBSON*, Senior Circuit Judges.
PER CURIAM:


1
This case is remanded to the district court for further proceedings consistent with the United States Supreme Court's decision in Holder v. Hall, --- U.S. ----, 114 S. Ct. 2581, 129 L. Ed. 2d 687 (1994).


2
REMANDED.



*
 Honorable Floyd R. Gibson, U.S. Circuit Judge for the Eighth Circuit, sitting by designation